          Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


STACEY L. SIMINS                                  §
                                                  §
v.                                                §            1:19-cv-1247-RP
                                                  §
CREDIT CONTROL, LLC                               §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE ROBERT PITMAN
        UNITED STATES DISTRICT JUDGE

        Before the Court are Defendant Credit Control, LLC’s Partial Motion to Dismiss (Dkt. No.

8); Plaintiff’s Response (Dkt. No. 14); and Defendant’s Reply (Dkt. No. 16). The District Court

referred the above motion to the undersigned for a report and recommendation pursuant to 28 U.S.C.

§636(b)(1)(A), FED. R. CIV. P. 72, and Rule 1(c) of Appendix C of the Local Rules.

                                        I. BACKGROUND

        Plaintiff Stacey Simins alleges various cause of action pursuant to the Fair Debt Collections

Practices Act, 15 U.S.C. § 1692, et seq., and its state counterpart, the Texas Debt Collection Act,

TEX. FIN. CODE ANN. § 392, et seq. In her Second Amended Complaint, Simins alleges that

Defendants Credit Control, LLC violated these statutes in two ways: (1) by making harassing phones

calls; and (2) by sending a letter offering to settle her debt with JP Morgan Chase Bank, N.A. In its

motion, Credit Control requests that the Court dismiss only the claims related to the “dunning” letter

for failure to state a claim pursuant to FED. R. CIV. P. 12(b)(6).

        On November 4, 2019, Credit Control mailed the following a letter to Simins regarding her

debt:
          Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 2 of 11




Dkt. No. 12-1.

       Simins asserts that the representations in the letter that she would save specific amounts of

money if she “resolved” her account violated the FDCPA and TDCA. She argues the representations

are false, deceptive, and misleading because Credit Control knew at the time it sent the letter that

there might be tax consequences to Simins if she settled her debt. Specifically, Simins alleges that

Credit Control knew that more than $600 in debt would be forgiven, requiring a 1099-C form to be

submitted to the Internal Revenue Service. Therefore, if Simins accepted any of the settlement offers,

it was certain that she would be required to report the forgiven debt as income, which in turn would

potentially result in her having to pay income tax on that sum. See 26 C.F.R. § 1.6050P-1(a) &

(d)(2)-(3); 26 U.S.C. § 6050P. Simins asserts that despite knowing this, Credit Control affirmatively

represents in the letter that she “will save” specific amounts of money, when in fact because she

might owe taxes on the portion of the debt forgiven, which would offset some or all of the “savings,”

                                                  2
          Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 3 of 11




thus making the statements deceptive and misleading. Dkt. No. 12 at ¶ 39. Additionally, Simins

asserts that Credit Control violated the relevant statutes because it “acted unfairly when it designed

its November 4th collection letter to conceal the tax consequences of accepting its settlement offers.”

Dkt. No. 12 at ¶ 42. Credit Control responds that neither the FDCPA nor TDCA require a non-

attorney debt collector to disclose all the potential tax implications to a debtor in a settlement letter,

and thus Simins has failed to state a claim.

                                      II. LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for

failure to state a claim upon which relief can be granted. FED. R. CIV. P.12(b)(6). In reviewing a

Rule 12(b)(6) motion, the Court “accepts all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.” Sonnier v. State Farm Mutual Auto. Ins. Co., 509 F.3d 673, 675 (5th

Cir. 2007). To defeat a Rule 12(b)(6) motion to dismiss, a plaintiff must “nudge their claims across

the line from conceivable to plausible” by pleading “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other words, a

plaintiff must establish “more than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 556 U.S. 1937 (2009). Determining whether a complaint states a plausible claim

for relief survives a motion to dismiss is “a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Id. at 1950.

                                           III. ANALYSIS

A.      Federal Fair Debt Collection Act Claims

        Congress enacted the Fair Debt Collection Practices Act “to eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from using abusive debt

collection practices are not competitively disadvantaged, and to promote consistent State action to

protect consumers against debt collection abuses.” 15 U.S.C. § 1692(e). The FDCPA prohibits the

                                                    3
            Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 4 of 11




use of “false, deceptive, or misleading representation[s] or means in connection with the collection

of any debt.” 15 U.S.C. § 1692e. Pursuant to 15 U.S.C. §1692(f), the FDCPA also prohibits a debt

collector from using “unfair or unconscionable means to collect or attempt to collect any debt.”15

U.S.C. § 1692(f).

       Because Congress “intended the FDCPA to have a broad remedial scope,” the FDCPA should

“be construed broadly and in favor of the consumer.” Daugherty v. Convergent Outsourcing, Inc.,

836 F.3d 507, 511 (5th Cir. 2016). Courts evaluate whether a collection letter violates the FDCPA

by “view[ing] the letter from the perspective of an ‘unsophisticated or least sophisticated

consumer.’” Id. “At the same time we do not consider the debtor as tied to the very last rung on the

intelligence or sophistication ladder.” Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004). While this unsophisticated consumer “may be uninformed, naïve, and trusting, . .

. [he is assumed to have] rudimentary knowledge about the financial world and [to be] capable of

making basic logical deductions and inferences.”Id.; see also Salinas v. R.A. Rogers, Inc., No.

19-50618, 2020 WL 1181517, at *2 (5th Cir. Mar. 12, 2020).

       1.       Claims that Letter was Deceptive or Misleading

       Credit Control first argues that, on its face, the settlement offers contained in the letter do not

qualify as “misleading” or “deceptive” under the statute. Credit Control points out that if Simins

accepted the letter’s offer, the payment of the settlement amount would have “resolved” Simins’

account as represented, and she would owe nothing further on her account. Dkt. No. 12-1. It contends

that “whether or not Plaintiff would potentially owe taxes on any debt forgiven as a result of

accepting the settlement offer of ~60-70% less than the full amount owed is a matter for Plaintiff’s

accountant or tax attorney to determine and is between Plaintiff and the IRS.” Dkt. No. 12 at 8.

       Credit Control relies on various cases holding that the FDCPA does not require it to give

legal advice to Simins concerning the tax consequences of resolving her debt. See Daugherty v.

                                                   4
          Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 5 of 11




Convergent Outsourcing, Inc., 2015 WL 3823654, at *7 (S.D. Tex. June 18, 2015) (reversed on

other grounds) (courts have uniformly hold that non-lawyer debt collectors have no obligation under

the FDCPA to disclose in dunning letters possible tax consequences of debt forgiveness); Altman

v. J.C. Christensen & Associates, Inc., 2015 WL 2242398, at *1 (2d Cir. May 14, 2015) (letter

offering settlement of debt for lump-sum payment equal to a “savings of 48% on your outstanding

account balance” did not violate the FDCPA for omitting advice on possible tax consequences);

Rigerman v. Forster & Garbus LLP, 2015 WL 1223760, at *4 (E.D. N.Y. Mar. 16, 2015) (“There

is no language in the FDCPA that requires a debt collector to notify a debtor of the potential tax

consequences of any debt forgiveness.”); Schaefer v. ARM Receivable Mgmt., Inc., 2011 WL

2847768, at *5 (D .Mass. July 19, 2011) (“The language of the FDCPA does not require a debt

collector to make any affirmative disclosures of potential tax consequences when collecting a

debt.”); Landes v. Cavalry Portfolio Servs., LLC, 774 F. Supp. 2d 800, 802–03 (E.D. Va. 2011)

(“there is no language anywhere in the FDCPA that mandates” advising debtor of tax consequences

of settlement offering debt reduction).

        Simins responds that her claims do not stem from Credit Control’s failure to provide tax

advice in conjunction with the settlement offer letter, but instead “from the misleading nature of

Defendant’s affirmative and explicit representations as to the amount Plaintiff would be saving in

the event she accepted one of the offered settlements.” Dkt. No. 14 at 2. Simins asserts that whether

a particular collection letter violates the FDCPA is a fact question, and dismissal is only appropriate

“when it is apparent from a reading of the letter that not even a significant fraction of the population

would be misled by it.” Dkt. No. 14 at 5 (citing Daugherty, 2015 WL 3823654, at *7). She argues

that the letter in issue plausibly violates the statute because it uses affirmative language when any

overall savings would be conditional on the tax consequences. Simins relies upon Ellis v. Cohen &

Slamowitz, LLP, 701 F. Supp. 2d 215 (N.D. N.Y. 2010), in support. She also cites to Heredia v.

                                                   5
          Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 6 of 11




Capital Mgmt. Servs., L.P., 942 F.3d 811, 815-16 (7th Cir. 2019) (which she acknowledges is not

factually on point), and Dunbar v. Kohn Law Firm, S.C., 896 F.3d 762 (7th Cir. 2018), which is

discussed in Heredia. Lastly, on this point, Simins argues that the cases cited by Credit Control,

particularly Altman and Landes, are distinguishable from the instant case.

        The Court disagrees. Though she tries to distinguish the letter here as containing affirmative

language, that characterization s not borne out when the relevant case law is examined. The law is

clear that a creditor is not required to advise a debtor of potential tax consequences of a settlement,

including in the circumstances at issue here. First, the Dunbar decision does not support Simins’

position at all. In Dunbar, the plaintiff complained that a letter offering to settle a debt of $4,049.08

for $2,631.90, violated the FDCPA because the letter stated, “NOTICE: This settlement may have

tax consequences.” Dunbar v. Kohn Law Firm SC, 2017 WL 1906748, at *1 (E.D. Wis. May 8,

2017), aff'd sub nom. Dunbar v. Kohn Law Firm, S.C., 896 F.3d 762 (7th Cir. 2018). Dunbar alleged

that “referring to tax consequences in a collection letter is intimidating and misleading suggesting

to the unsophisticated consumer that failure to pay the debt will give rise to problems with the

Internal Revenue Service.” 2017 WL 1906748 at *1. Taking the polar opposite position as Simins

takes here, Dunbar argued that “no law or regulation requires Defendants to say anything in a

collection letter about the tax consequences of a settlement. . . . There is no legitimate reason for

referring to ‘tax consequences’ in a collection letter.” Id. at *5. The court disagreed and held that

a statement that “this settlement may have tax consequences” does not violate the FDCPA, stating

that it “agrees with those courts that have found that no such statement is required when proposing

to settle a debt, but nonetheless finds that a debt collector who chooses to include such a statement

has not violated the FDCPA.” Id., at *6. The Seventh Circuit affirmed, holding “the § 1692e claims

were properly dismissed on the pleadings. The tax consequences warning is literally true and not

misleading under the objective ‘unsophisticated consumer’ test.” Dunbar, 896 F.3d at 768. Thus,

                                                   6
             Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 7 of 11




while Dunbar holds that advising a debtor of tax consequences of a settlement is not a violation of

the FDCPA, the case says nothing about whether a failure to provide such advice would violate the

statute.

           Heredia, the other Seventh Circuit case Simins cites, is also not persuasive. In that case,

noting it is impermissible for a creditor to make a “may” statement about something that is illegal

or impossible, the court found the creditor’s statement that it “may file a Form 1099C,” when it

never would because the principal forgiven was less than $600, potentially violated the FDCPA.

Heredia, 942 F.3d at 814. The court’s reasoning was based upon the fact that:

           information about filing a 1099C form, on the other hand, is information within the
           knowledge of the creditor. This makes the 1099C Clause materially different than the
           tax consequences clause at issue in Dunbar. Only the debtor knows whether, given
           her financial situation as a whole, she will have to pay taxes on the forgiven debt.
           The creditor, however, knows whether it will have to file a 1099C form or not.

Id. at 815-816. Here, Credit Control was silent about whether it intended to file a Form 1099C, so

the case is not on point. In sum, neither case stands for the proposition that the FDCPA obligates a

creditor to notify a debtor that settlement of their claims may have tax implications. Indeed, these

cases highlight the fact that statements by debt collectors about taxes are fraught.

           The only case Simins relies upon that is on point is Ellis v. Cohen & Slamowitz, LLP, where

the court allowed a claim similar to the claim made here to survive a motion to dismiss. There, the

plaintiff argued that a letter from a debt collector “offering to discount or forgive $1,924.91, or 30%

of the debt,” violated the FDCPA because it failed to notify him of the possible tax consequences.

Ellis v. Cohen & Slamowitz, LLP, 701 F. Supp.2d 215, 219-20 (N.D. N.Y. 2010). In reaching its

conclusion, the district court found that:

           As outlined in Ellis’s submissions, the amount of debt being forgiven may be taxable
           under 26 U.S.C. § 61(a)(12), whereby the taxes levied specific to that additional
           taxable income would in essence diminish the actual net value of the discount offered

                                                    7
          Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 8 of 11




       by the debt collector. Thus, the discount offered in [the debt collector’s] second letter
       may constitute a deceptive or misleading collection practice by failing to warn the
       consumer that the amount forgiven could affect his tax status. Accordingly, [debt
       collector's] motion to dismiss Ellis's first cause of action is denied at this juncture.

Id. at 220 (internal citations omitted). Ellis, however, has been abrogated by the Second Circuit.

See Altman v. J.C. Christensen & Assoc., Inc., 786 F.3d 191, 194 (2d Cir. 2015). The complaint in

that case alleged that language asserting plaintiff would receive “a savings of __% on your

outstanding account balance” was deceptive because the forgiven portion of debt might be taxable.

The court rejected that claim, holding

       the Letter at issue here plainly states that the percentage saved is ‘on your outstanding
       account balance.’ The fact that a debtor may then have to pay tax on the amount
       saved is simply not deceptive in the context of what the savings are on a debtor’s
       ‘outstanding account balance.’

Id. Ellis is thus no longer good law in the Second Circuit, and has no precedential value here.

       Finally, in Landes v. Cavalry Portfolio Servs., LLC, the plaintiff complained about a letter

offering to reduce a debt if a specified amount was paid, that also included statements that the

collector “wants [plaintiff] to get the most out of your tax refund this year” and “to get tax season

savings,” without also advising the plaintiff of the tax consequences the debt reduction. The court

concluded the letter did not violate the FDCPA because “a careful reading . . . reveals that the only

promise being made by [the debt collector] was to reduce the amount of indebtedness by a specified

percentage if the debtor paid in full or on a specified payment schedule.” Landes v. Cavalry Portfolio

Servs., LLC, 774 F. Supp.2d 800, 801, 804 (E.D. Va. 2011).

       The letter at issue here, copied earlier, similarly refers to “your account” and “option(s) for

you to resolve your account for less than the total Amount Due.” Thus, it refers to savings related

to the account and says nothing suggesting anything more than that. Dkt. No. 12-1. Simins’ attempts


                                                  8
          Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 9 of 11




to distinguish Altman and Landes are unpersuasive. Moreover, in a recent Fifth Circuit case dealing

with 15 U.S.C. § 1692e, the court found that “language merely expressing a truism” was not false,

deceptive or misleading. Salinas v. R.A. Rogers, Inc., 952 F.3d 680, 681 (5th Cir. 2020). In that case

the challenged statement was: “In the event there is interest or other charges accruing on your

account, the amount due may be greater than the amount shown above after the date of this notice.”

Id. Salinas alleged the letter violated the statute because under no set of circumstances would his

debt have increased due to interest or other charges while being collected upon. The Court found

this claim to be ‘downright frivolous.’” Id. at 683 (citing Taylor v. Cavalry Inv., L.L.C., 365 F.3d

572, 575 (7th Cir. 2004)). The Court also found the language in the letter was not misleading

because, read logically, it merely stated that the amount due may increase “in the event” that other

charges were accruing. The Court noted that Salinas’ logic could lead to absurd results, “forcing

collection agencies to sift through applicable statutes and loan contracts to determine with absolute

certainty, for each and every account, whether interest or other charges might possibly accrue, insofar

as some debt collectors have been exposed to FDCPA liability for omitting statements similar to the

one at issue here.” Id., at 685.

        The settlement offers contained in the letter to Simins do not qualify as “misleading” or

“deceptive” under the statute. “It is apparent from a reading of the letter that not even a significant

fraction of the population would be misled by it.” Daugherty, 2015 WL 3823654, at *7. Similar to

Salinas, the letter stated a mere truism—if Simins accepted the letter’s offer, the payment of the

settlement amount would have “resolved” Simins’ “account” and she literally would have “saved”

the amounts listed from the amount she owed on the debt. Dkt. No. 12-1. In this case, even an

unsophisticated consumer would realize that there might be tax or other consequences if she


                                                  9
         Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 10 of 11


accepted the offer. There might also not be tax consequences, for instance if the debtor is insolvent,

Dunbar, 2017 WL 1906748, at *1, but that would be something only the consumer would be aware

of. Simins has failed to state a claim that the letter was deceptive or misleading.

        2.     Claims that the Letter was Unfair or Unconscionable

        Simins also alleges that the same conduct supporting her § 1692(e) claims also supports her

§ 1692(f) claim, which contends the letter was a use of “unfair or unconscionable means to collect

or attempt to collect any debt.” 15 U.S.C. 1692(f). Because it is based on the identical language

already addressed, for the same reasons just stated, Simins fails to state a claim under § 1692(f) as

well.

B.      Texas Debt Collection Act Claims

        The Texas Debt Collection Act prohibits a debt collector from, “using any other false

representation or deceptive means to collect a debt or obtain information concerning a consumer.”

See TEXAS FIN. CODE § 392.304(19). “The conduct prohibited under the TDCA is coextensive with

that prohibited under the FDCPA, at least insofar as the same actions that are unlawful under the

FDCPA are also unlawful under the TDCA.” Gomez v. Niemann & Heyer, LLP, No. 1:16-CV-119-

RP, 2016 WL 3562148, at *6 (W.D. Tex. June 24, 2016) (collecting cases). The Court applies the

same analysis to Simins’ TDCA claims as to her FDCPA claims. Hsu v. Enhanced Recovery Co.,

LLC, No. 1:17-CV-128-RP, 2018 WL 315758, at *6 (W.D. Tex. Jan 5, 2018). Accordingly Simins’

claims pursuant to the TDCA should be dismissed for the same reasons as her FDCPA claims.

                                   IV. RECOMMENDATION

        Based upon the foregoing, the undersigned Magistrate Judge RECOMMENDS that the

District Court GRANT Defendant Credit Control, LLC’s Partial Motion to Dismiss (Dkt. No. 8) and



                                                 10
            Case 1:19-cv-01247-RP Document 22 Filed 04/29/20 Page 11 of 11


DISMISS WITH PREJUDICE all of the claims in the Second Amended Complaint based on the

letter dated November 4, 2019, send by Credit Control to Simins.1

                                          V. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(c);

Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466, 472-74 (1985); Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

        SIGNED this 29th day of April, 2020.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE




        1
         Although “district courts often afford plaintiffs at least one opportunity to cure pleading
deficiencies before dismissing a case,” Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co.,
313 F.3d 305, 329 (5th Cir.2002), dismissal without leave to amend is appropriate if a court finds
the plaintiff has alleged his or her best case. Jones v. Greninger, 188 F.3d 322, 327 (5th Cir. 1999).

                                                  11
